DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 11-15) in the reply filed on 3/04/22 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horch et al (EP 2387135 A2).
Regarding claim 1, Horch et al teaches a method for production of a helical metal body (paragraph [0001], coils produced by casting), the method comprising: producing a helical metal body preform in a mold by casting (paragraph [0014], negative mold containing a predetermined coil geometry is prepared, then a coil material is poured into this negative mold, and finally the coil material solidifies); and there-after compressing the helical metal body preform by deformation along a longitudinal axis thereof to produce the helical metal body (paragraph [0015-0016], compression of the solidified windings into the final coil geometry, note that the coil end geometry is first determined and then pulled apart to the core pre-geometry that sets necessary spacing between the windings (paragraph [0019]), thus the step of compressing to the end geometry will press the windings that were pulled apart closer together, note the arrangement of the coils/windings in figures 2-3 such that the pulling and pressing will be along a longitudinal axis).

Regarding claim 2, Horch et al teaches wherein the helical metal body preform is compressed along the longitudinal axis at least partially by plastic deformation after casting (paragraph [0036] and [0045], plastic deformation of the coil into the final contour).

Regarding claim 3, Horch et al teaches further comprising machining the helical metal body preform after casting and before compressing the helical metal body preform (paragraph [0019], casting, and then demoulding and cleaning, and then applying an insulation by a coating process, and finally pressing together into the final coil geometry).  Note that applicant’s specification describes that the machining is by grinding and/or polishing and/or coating, see Applicant’s Specification, p.3 lines 22-25, p.8 lines 32-34, machined, for example by deburring and/or coating.

Regarding claim 6, Horch et al teaches the helical metal body is fixed by fixing means with respect to its length after the compression (note that fixing means invokes 35 USC 112(f), the specification discloses on p.4 lines 24-30 that the fixing can be effected by immersion in a coating material or encapsulation or by applying an external mechanical cramp/clamp, Horch et al teaches in paragraph [0015] that the solidified coil material is encased with a corresponding insulation layer (coating by immersion (paragraph [0019])/encapsulation (paragraph [0015])), and that in paragraph [0019-0020], the insulation can be applied after being compressed (paragraph [0020], steps 7 and 8 can be carried out in reverse)).

Regarding claim 7, Horch et al teaches further comprising initially producing a lost model body in a desired target shape of the helical metal body (paragraph [0061], construction of the coil end geometry using CAD, production of the coil pre-geometry as a model using rapid prototyping processes), the lost model body being expanded by predeformation along the longitudinal axis (paragraph [0061], pull apart the coil geometry in the computer similar to the desired distance of the coil pre-geometry), and further comprising using the lost model body as a positive mold for casting of the helical metal body preform (paragraph [0061], investment casting, paragraph [0038], the positive model can be embedded in a special mass from which the model material can be burned out, what remains is the negative mold into which liquid winding material is poured).

Regarding claim 11, Horch et al teaches the machining comprises coating (see rejection of claim 3 above, paragraph [0019], demoulding and cleaning, and then applying an insulation by a coating process).

Regarding claim 14, Horch et al teaches wherein the lost model body comprises a foam part constructed of a non-metallic material (paragraph [0037], lost foam process, pre-geometry manufactured from expanded polystyrene foam).

Regarding claim 15, Horch et al teaches wherein using the lost model body as a positive mold comprises producing a mold for casting via the lost model body or by melting (paragraph [0037-0038], investment casting, positive model has the geometry of the subsequent casting, mostly made of wax that can be melted out (or alternative materials, such as for example polymers), paragraph [0038], with investment casting the positive model can be embedded in a special mass from which the model material can be burned out, what remains is the negative mold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horch et al in view of Bossecker (DE 102014222468 A1, cited in IDS filed 8/23/21).
Regarding claim 4, Horch et al teaches of compressing the coil pre-geometry into the coil end geometry, but is quiet to the steps and tool to do so, such as wherein compressing the helical metal body preform comprises pushing the helical metal body onto a mandrel with a free end and a first stop shoulder, and the free end of the mandrel is inserted into a receiving means with a second stop shoulder until the helical metal body preform is compressed between the first and second stop shoulders.
Bossecker teaches a method of producing a coil (paragraph [0001]) including steps of pressing the coil longitudinally (figs 2-13).  Bossecker discloses the coil is pushed onto a mandrel (fig 4, see wire 33 in forming tool 6 around core 4) with a free end (fig 4, see top end of core 4) and a first stop shoulder (fig 4, see shoulder around the bottom end of the forming tool 6 and core 4), and the free end (fig 4, top end of core 4) of the mandrel (fig 4, core 4) is inserted into a receiving means (note that receiving means invokes 112(f) and is shown in applicant’s drawings and disclosed in the specification on p.4 lines 1-15 as a structure having an opening into which the mandrel may enter but not the metal body, Bossecker, figs 4-7, shows the top end of the core 4 received within the punch 8) with a second stop shoulder (figs 4-7, see bottom end of punch 8) until the helical metal body preform is compressed between the first and second stop shoulders (figs 4-7).
	As Horch et al teaches of compressing the coil, but is quiet to the specific tools to perform the compressing, it would have been obvious to one of ordinary skill in the art to use the compressing tool and steps of Bossecker, as Bossecker is similarly directed to production of electric coils, and the combination would have yielded the predictable result of the coil of Horch et al being plastically deformed longitudinally.

Regarding claim 5, Horch et al teaches wherein the helical metal body preform comprises a spiral having a plurality of windings (Horch et al, paragraph [0054], figure 3, a coil having an angular spiral (note the preform would have the windings pulled slightly apart)), but is quiet to wherein producing the helical metal body preform comprises, in each winding of the spiral, providing at least one deformation region.
Bossecker teaches producing coils by forging (paragraph [0007]), where in at least one corner area, there is a wire cross-sectional area which differs in shape and/or size from the wire cross-sectional area in the area of the legs (paragraph [0014], fig 2), the winding cross-sectional area can be selected differently for each winding (paragraph [0023], fig 2), and that after the pressing, the radii is constant (fig 3, paragraph [0018], [0057])).  Ideally, the cross-sectional area in the corner areas of the finished coil corresponds at least to that of the legs, as a narrowing cross-section would lead to increase electrical resistance and increased ohmic loss (paragraph [0020]).
In view of the teachings of Bossecker, it would have been obvious to one of ordinary skill in the art to modify the pre-geometry of Horch et al, such that the corners of the windings are deformation regions (having a different shape/size) such that after pressing the resulting cross-sectional area corresponds to that of the legs of the coil, so as to prevent an increase of electrical resistance and increase in ohmic loss due to a narrowing cross-section.

Regarding claim 12, the combination teaches the deformation region comprises a material cross-sectional tapering (see combination, note that the corner regions have a different cross-sectional shape/size, fig 2, paragraph [0014], paragraph [0056], in these corner areas 13, the wire-shaped starting workpiece has a smaller wire cross-sectional area 14 than in the area of the legs 3 and sides 26).

Regarding claim 13, the combination teaches the deformation region is deformed at first plastically during compression of the helical metal body preform (Horch et al, paragraph [0036] and [0045], plastic deformation of the coil into the final contour, Bossecker, note the change in shape of the corner areas in figs 2 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735